Exhibit 10(iii)

NON-SOLICITATION AND

CONFIDENTIALITY AGREEMENT

In consideration of my employment and/or continued employment with the Company
(as defined below), the Confidential Information to which the Company will
afford me access, all payments to me (including all compensation and
compensation increases provided to me), all benefits provided to me in
connection with my promotion to officer (if I have been notified that I will be
formally recommended for a promotion to officer), and the training that the
Company will provide to me, as well as other good and valuable consideration,
the sufficiency of which I hereby acknowledge, I agree as follows:

 

A. Confidential Information:

 

  1. I agree and acknowledge: (a) that in the course of and as a consequence of
my employment with the Company and because of the nature of my responsibilities
I will have access to and will be entrusted with Confidential Information (as
defined below) concerning the Company’s business; (b) that I will occupy a
position of trust and confidence with respect to such Confidential Information;
(c) that the Company entrusts me with Confidential Information in reliance on a
confidential relationship arising out of my employment with the Company and my
execution of this Agreement; and (d) that such Confidential Information that I
may acquire or to which I may have access is of great value to the Company.

 

  2. I will not, during my employment or thereafter, remove or transfer
physically, electronically or in any other way any Confidential Information (or
any copy thereof) from premises or property owned, used or leased by the
Company, except: (a) as is required in the course of my duties for the Company
and as is necessary for me to perform my duties; or (b) if I have received
advance written consent from an authorized Executive Vice President of the
Company. Upon any termination of my employment, all documents and electronic
files containing Confidential Information (including all copies) and all Company
property will be turned over immediately to my manager or other designee at the
Company, and I shall retain no copies thereof.

 

  3. I agree that, during the course of my employment with the Company and after
I cease to be employed by the Company for any reason, I will not, directly or
indirectly, for my own or another’s benefit, use, make known or divulge any
Confidential Information, except: (a) as is required in the course of my duties
for the Company and as is necessary for me to perform my duties; or (b) if I
have received advance written consent from an authorized Executive Vice
President of the Company.

 

B. Competitive Restrictions:

 

  1. I agree that, during my employment with the Company, I will not directly or
indirectly, nor will I assist anyone else to, engage in any activity that is
competitive with the Company or any of its subsidiaries or affiliates.

 

   1   

NSA - US - General

12/08



--------------------------------------------------------------------------------

  2. I agree that, during my employment with the Company and for a period of
twelve (12) months after I cease to be employed by the Company for any reason, I
will not, directly or indirectly, except as authorized by the Company in the
course of my duties for the Company: (a) provide, or directly assist in the
provision of, any Competitive Services or Products to any Client or Prospective
Client (as defined below); (b) Solicit, or directly assist in the Solicitation
of, any Client or Prospective Client; or (c) solicit, encourage, advise, induce
or cause any Restricted Person (as defined below) to terminate his or her
employment or engagement with the Company, nor provide any assistance,
encouragement, information, or suggestion to any person or entity regarding the
solicitation or hiring of any Restricted Person.

 

  3. I acknowledge that my duties for the Company are not confined to any
specific geographic area. Rather, my duties pertain to particular clients, and
the identities and locations of these particular clients may change from time to
time. I therefore agree that the restrictions in this Agreement attach to my
conduct in any country where the Company has carried out business in which I
have been materially involved or concerned and with respect to Clients and
Prospective Clients wherever they may be located during the twelve (12) month
period after I cease to be employed by the Company.

 

  4. Nothing in this Agreement shall prohibit my Solicitation of or my providing
Competitive Services or Products to any Client or Prospective Client with whom I
can demonstrate that I had a business relationship prior to the start of my
employment with the Company, provided that no Confidential Information is used,
directly or indirectly, in connection with that Solicitation or provision of
Competitive Services or Products.

 

  5. If my employment with the Company lasts for less than twelve (12) months,
the time period of the competitive restrictions provided for in this section
shall be reduced to be equal to the number of months that I was employed by the
Company.

 

  6. Nothing in this Agreement is intended to prevent me from seeking or
accepting employment with any other financial services institution, bank, trust
company, brokerage firm, or other competing entity after the termination of my
employment with the Company, so long as such employment does not violate the
restrictions of this Section B.

 

C. Work Product:

 

  1.

Any work product, inventions, methods, processes, software, procedures,
improvements, property, data, documentation, information or materials that are
prepared, conceived, discovered, reduced to practice, developed or created by
me, either jointly or severally, during, in connection with, for the purpose of,
related to, or as a result of any work I performed for the Company, the business
of the Company, or the Company’s actual or demonstrably anticipated research or

 

   2   

NSA - US - General

12/08



--------------------------------------------------------------------------------

 

development (the “Work Product”) shall be owned exclusively and perpetually by
the Company. I agree to disclose promptly all Work Product to the Company. I
hereby unconditionally and irrevocably transfer and assign to the Company all
right, title and interest (including all patent, copyright, trade secret and any
other intellectual property rights) that I currently have (or in the future may
have) by operation of law or otherwise in or to any Work Product. I acknowledge
that all Work Product that may be copyrighted shall be deemed, to the extent
permitted by law, “works made for hire” as defined in the U.S. Copyright Act, 17
U.S.C.A. §101 et seq., I agree to waive all rights (including “moral rights”) in
all Work Product, and I further agree to and hereby assign to the Company all of
my right, title and interest (including copyright) in the Work Product. Nothing
in this Agreement shall be construed to grant the Company any interest in
materials that I prepared, conceived, discovered, reduced to practice, developed
and created entirely on my own time and for which no equipment, supplies,
facilities, resources, or trade secret information of the Company was used,
unless those materials relate to the Company’s business (including the Company’s
actual or demonstrably anticipated research or development) or result from any
work that I performed for the Company.

 

  2. To the extent that any document or other filing can be prepared or filed in
order to perfect, evidence or register any transfer as referenced in paragraph
C.1 above, then I will, at the cost of the Company, sign and otherwise assist
with any such document or filing (and any steps related thereto) as the Company
considers desirable.

 

D. Definitions: For purposes of this Agreement:

 

  1. “Company” means The Northern Trust Company, its successors, and any and all
subsidiaries or other affiliates (or any of their successors) as to which I
perform services, or have access to Confidential Information, during my
employment. For purposes of this Agreement, the term “affiliate” means any
entity that owns or controls, is owned or controlled by, or that is owned or
under common control with The Northern Trust Company.

 

  2. “Competitive Service or Product” means any service or product that
satisfies both of the following criteria: (a) is the same or substantially
similar to or competitive with any service or product that the Company provided
to its clients during my employment by the Company, and (b) is one as to which I
had active involvement or access to Confidential Information during my
employment by the Company.

 

  3.

“Client” means any person or entity to which the Company provided Competitive
Services or Products, and with which I had contact or about which I had access
to Confidential Information, during the last twenty-four (24) months of my
employment. “Prospective Client” means any person or entity to which the Company
provided, or from which the Company received, a proposal, bid, or written
inquiry (general advertising or promotional materials and mass mailings
excepted) for the Company to provide Competitive Services or Products and with

 

   3   

NSA - US - General

12/08



--------------------------------------------------------------------------------

 

which I had contact, or about which I had access to Confidential Information,
and with whom the Company has been engaged in negotiations, during the last
twelve (12) months of my employment. “Client” shall not include any person or
entity that acted only as a referral source for the Company during the last
twelve (12) months of my employment.

 

  4. “Solicit” and “Solicitation” (with respect to Clients or Prospective
Clients) mean directly or indirectly, and without the Company’s written
authorization, to invite, encourage, request, or induce (or to assist another to
invite, encourage, request or induce) any Client or Prospective Client to:
(a) surrender, redeem or terminate a product, service or relationship with the
Company; (b) obtain any Competitive Service or Product from me or any third
party; or (c) transfer a product, service or relationship from the Company to me
or any third party.

 

  5. “Confidential Information” means all information regarding the clients of
the Company, or regarding the current or planned business of the Company, which
has not been made generally known to the public by authorized representatives of
the Company, whether created or supplied to me by the Company or compiled by me
in the course of my duties for the Company, including but not limited to:
(a) client information, such as client lists (in any form) and other non-public
personal, business, financial, or other information regarding the clients or
prospective clients of the Company, such as the identities of clients and
prospective clients (including names, addresses, phone numbers, email addresses,
and social security numbers or other government-issued identification numbers),
information regarding clients’ accounts, their borrowings, their financial
needs, their current or proposed transactions, their investment preferences
and/or history, contract terms, client files, all internal analyses of clients
and/or their accounts or investments, and all other information regarding
clients that the client or applicable law designates as private or confidential;
(b) financial information, such as financial plans, reports, and forecasts;
earnings figures; and profitability information; (c) corporate strategies, and
business, marketing and/or strategic plans; (d) business procedures and methods,
computer data, software, and systems designs of the Company; (e) all personnel
files and information and any lists of employees, vendors, or independent
contractors of the Company; and (f) all information for which the Company has a
legal or contractual obligation to treat as confidential. Confidential
Information does not include information that has become available to the public
generally (other than as a result of any breach by me of any obligation owed by
me to the Company).

 

  6. “Restricted Person” means any person who provided services to the Company
(whether as an employee, agent, independent contractor, or otherwise) within the
last six (6) months of my employment with the Company, and with whom I had
business-related contact, about whom I had access to confidential personnel
information, or for whom I had direct or indirect supervisory responsibility,
during my employment with the Company.

 

   4   

NSA - US - General

12/08



--------------------------------------------------------------------------------

E. Notice and Other Agreements:

 

  1. If for any reason I decide to voluntarily resign from the Company, I
acknowledge that the Company requests that I provide at least ten (10) business
days’ (two (2) weeks’) written notice of my intention to leave, the date I want
to leave, and (as soon as I know it) the name of my next employer, with a
description of what my expected position will be. I agree that the Company may
contact my new employer regarding my obligations under this Agreement. The
Company may, in its sole discretion, remove me from my assigned duties, assign
me to other duties, or require me to remain away from its offices, during all or
any part of the notice period. Also, the Company may, in its sole discretion,
waive all or any part of the applicable notice period and consider my
termination effective on any such earlier date as it may determine. This
Agreement does not constitute a commitment for any definite period of employment
and my employment at all times is and will continue to be for an unspecified
duration and constitutes “at will” employment, unless stated otherwise in a
written agreement signed by an Executive Vice President or above.

 

  2. I recognize that the restrictions set forth in this Agreement are
reasonable in scope, including as to time, geography, and the nature of the
activities they prohibit, and that they are necessary in order to protect the
legitimate interests of the Company. I further recognize that the Company will
suffer immediate and irreparable harm as the result of any breach of such
restrictions and that monetary damages will not be adequate to compensate the
Company for such breach. I understand that the Company may seek injunctive
relief, in addition to monetary damages, to enforce those restrictions. In the
event that the Company shall successfully enforce any part of this Agreement
through legal proceedings, I agree to pay the Company all costs and attorneys’
fees reasonably incurred by it in that endeavor. In the event that I am found to
have breached any of the restrictions in this Agreement, the twelve (12) month
time period provided for shall be deemed tolled (i.e., it will not run) for so
long as I was in violation of that restriction.

 

  3. If any one or more of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, it
shall be limited, modified and construed in accordance with applicable law as it
then shall appear, and if such modification does not or cannot occur, then the
provision in question shall be severed, this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein, and the remainder of this Agreement shall be enforceable and binding
upon the parties.

 

  4. I understand and acknowledge that if I transfer positions or locations
between or among Northern Trust Corporation subsidiaries or affiliates, I may be
required to sign another, substantially similar Non-Solicitation and
Confidentiality Agreement. I agree that the Company may assign this Agreement,
and I hereby consent to such assignment and to the enforcement of this Agreement
by the Company’s successors and assigns. This Agreement and the rights and
obligations of the Company and I hereto shall bind and inure to the benefit of
any successor or successors of the Company, but neither this Agreement nor any
rights or benefits hereunder may be assigned by me.

 

   5   

NSA - US - General

12/08



--------------------------------------------------------------------------------

  5. This Agreement is intended to supersede the provisions of any employment
agreement or other agreement that I may have previously entered into with the
Company regarding the subject matters described in this Agreement, but this
Agreement will not supersede the terms and conditions of any agreement
pertaining to any equity award that I may previously have received.

My signature below or my electronic acknowledgment indicates my agreement to the
above terms. I hereby acknowledge that I have read, understood, accept, and
agree to the above terms.

 

   6   

NSA - US - General

12/08